DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-6, 8-14, 16-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an electronic component comprising: a plurality of conductive layers and insulating layers being alternately laminated on a substrate, the upper surface of one of the insulating layers contacts with a lower surface of another of the insulating layers, the side surface of one of the plurality of insulating layers has a recessed part and a projecting part projecting from the recessed part, and wherein the one insulating layer has the recessed part and the projection part over an entire side periphery thereof; in combination with all other features claimed.
Regarding claims 2, 4-6 and 8-12 these claims are allowed based on their dependence on the allowable independent claims 1 and 18 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 13: 
The prior art does not teach or suggest an electronic component comprising: a first insulation layer, a first conductive layer, a planarizing layer, and a substrate stacked in order, the first conductive layer embedded in the first insulating layer, a side surface of the first insulating layer has a recessed part and a projecting part projecting from the recessed part, such that a part of the planarizing layer is exposed on the recessed part of the first insulating layer, the substrate comprises silicon single crystal, alumina, sapphire, aluminum nitride, MgO single crystal, SrTiO3 single crystal, surface-oxidized silicon, glass, quartz, or ferrite.
 	Regarding claims 14 and 16-17, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 18: 
The prior art does not teach or suggest an electronic component comprising: a second insulating layer, a second conductive layer, a first insulating layer and a first conductive layer stacked in order together; embedding the first and second conductive layers within the first and second insulating layers; and a side surface of the first and second insulating layers each have a recessed part and projecting parts projecting from the recessed part, and wherein a projecting amount of the projecting part of the first insulating layer is different from a projecting amount of the projecting part of the second insulating layer; in combination with all other features claimed.
Regarding claim 20, these claims are allowed based on their dependence on the allowable independent claim 18 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wu et al. (US Patent 9560753) discloses a light emitting diode load board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847